Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 4, as explained in the Office Action mailed 19 April 2021, the combination of US 2018/0129307 A1 (“Ju”), US 2018/0246587 A1 (“Dekel”), and US 2020/0192523 A1 (“Lee ’523”) renders obvious the limitations of a pen, configured to operate on a touch panel, wherein the pen comprises: a controller, a transmitting electrode, and a receiving electrode; the transmitting electrode and the receiving electrode are at different positions of the pen, the receiving electrode is coupled to the controller, and the receiving electrode is configured to receive a first signal transmitted by the touch panel and transmit the first signal to the controller; the controller is further coupled to the transmitting electrode, and the controller is configured to receive the first signal from the receiving electrode, determine an inclination angle between the pen and the touch panel according to a signal amount of the first signal, generate a second signal by using an encoding format corresponding to the inclination angle, and transmit the second signal to the transmitting electrode; the transmitting electrode is configured to receive the second signal from the controller and transmit the second signal to the touch panel; wherein the controller further comprises a signal processing circuit and a signal generating circuit, and the signal processing circuit is coupled to the signal generating circuit; the signal processing circuit is configured to calculate the signal amount of the first signal, determine the inclination angle corresponding to the signal amount of the first signal and the encoding format corresponding to the inclination angle according to a first signal level mapping table, and output the encoding format to the signal generating circuit, the signal amount of the 
An updated search reveals that US 2017/0357338 A1 (“Bell”) teaches that a receiving electrode comprises a plurality of ring structures arranged in parallel (Fig. 5A at 502, 504). US 2020/0225773 A1 (“Yamamoto”) teaches that an inclination angle may be detected in the same time slot as X and Y coordinates (Fig. 5 and related text). US 5448024 A (“Kawaguchi”) teaches that the X coordinate and Y coordinate of a position of a pen may be determined at different times when an active pen is used in conjunction with a panel with horizontal and vertical scanning pulses (9:43-10:13).
The prior art does not teach or render obvious, in the context of the claim, the limitation that a time slot used to detect an X coordinate of a position of the pen and a time slot used to detect a Y coordinate of the position of the pen are different and are both further used to detect the inclination angle.
Independent claims 10 and 13 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692